Citation Nr: 1035286	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for postoperative 
residuals of a fibrotic granuloma, right lung, to include as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of right upper lobe resection, to include removal 
of rib, chest wall muscle damage, scars, and associated pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1976 and from October 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and July 2007 decisions rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In the August 2005 decision, the RO denied a claim for service 
connection for postoperative residuals of a fibrotic granuloma, 
right lung, to include as a manifestation of an undiagnosed 
illness.  As detailed below, although the RO treated the claim as 
one for service connection, a review of the record reveals that 
the claim was previously denied in an unappealed RO decision.  As 
such, the Board has recharacterized the issue on appeal as claim 
to reopen.  

That issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 

In March 2009, the Veteran testified during a hearing held with a 
Decision Review Officer at the RO.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

1.  In August 2002, the Veteran provided informed consent to a 
surgical right upper lobe resection.  

2.  The weight of the competent and probative evidence of record 
does not demonstrate that the Veteran has additional disability 
associated with a surgical procedure performed at a VA facility 
on August 29, 2002, or that any additional disability was caused 
by carelessness, negligence, lack of skill, or errors in 
judgment, or similar instances of fault on the part of VA, or 
that was caused by an unforeseen event.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of right upper lobe resection, to include removal of 
rib, chest wall muscle damage, scars, and associated pain, 
claimed as a result of VA medical treatment, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

An April 2007 letter from the RO satisfied these criteria.  In 
the letter, the RO advised the Veteran of the basic criteria for 
claims for compensation based on treatment at a VA medical center 
and explained VA's duties to assist him in obtaining evidence 
relevant to the claim.  

In addition, a notice letter should also provide information 
concerning degree of disability and effective date in the event 
that the underlying claim is ultimately granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C. § 5103(a) (2002).  Here, in the August 2008 
statement of the case, the RO advised the Veteran how it assigns 
disability ratings and effective dates should the underlying 
claim for Section 1151 benefits be granted.  While a statement of 
the case does not serve the same purpose as a notice letter, 
here, because the Board is denying the claim, any question 
concerning the effective date would be moot, and as such, there 
is no prejudice to the Veteran.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO obtained relevant VA hospitalization and 
outpatient treatment records.  Private records contemporaneous to 
the 2002 surgery are also of record.  Finally, Social Security 
disability records have been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough examination of the Veteran or option an 
opinion.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran's claims 
file was reviewed by a VA examiner in June 2005.  

The June 2005 VA opinion reflects that the examiner reviewed the 
Veteran's claims file, past medical records and past medical 
history.  As discussed in greater detail below, he provided an 
opinion and a supporting rationale for the opinion.  As such, the 
Board therefore concludes that the opinion is adequate for 
decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.



II.  Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same manner 
as if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of the 
following factors must be shown:  (1) disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or that 
the disability resulted from an unforeseen event.

38 C.F.R. § 3.361 relating to section 1151 claims was promulgated 
for claims such as this claim.  See 69 Fed. Reg. 46,426 (2004) 
(codified as amended at 38 C.F.R. § 3.361 (2009)).  In 
determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a Veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  

Here, in early 2002, the Veteran underwent a chest x-ray in 
preparation for a colonoscopy.  A right lung mass was detected.  
On August 29, 2002, the Veteran underwent a right upper lobe 
resection at a VA medical facility in Milwaukee, Wisconsin.  

The Veteran makes several allegations concerning the surgical 
procedure.  First, he alleges that he was supposed to have a 
biopsy, not a lobe resection.  He states that following surgery 
he was surprised to learn that the lobe resection was performed 
and that he did not consent to such surgery.  He also alleges the 
procedure was supposed to be performed by one doctor and instead 
was performed by another doctor.  He also states that he was not 
provided enough pain medication post surgery and that he did not 
undergo physical therapy.  

The Board has reviewed his allegations, but finds that they are 
without merit.  First, the Veteran has not suggested how the 
surgery performed resulted in any additional disability.  A 
review of the surgical and post-surgical records indicates that 
the surgery was performed without complication and that the post-
surgical recovery was uneventful.  Comparing the pre-surgical 
record to the post-surgical record also does not yield evidence 
of additional disability.  The record does not support the claim 
that he was not prescribed enough pain medication or that he did 
not undergo appropriate physical therapy.  By all indication, the 
procedure was successful and the recovery went as planned.  Thus, 
on this basis, his claim would fail.  

Even assuming, arguendo, that he has a current disability, the 
Board can find no probative evidence to show that the Veteran did 
not consent to the procedure or that the procedure was somehow 
performed negligently.  In this respect, while the Veteran 
alleges that he thought he was undergoing a surgical biopsy, the 
weight of the evidence indicates otherwise.  First, there is 
record that the Veteran requested a second opinion when initially 
confronted with the possibility of undergoing a surgical lobe 
resection.  In this respect, the office note from Dr. R. N. in 
July 2002, indicates that "attempts at biopsy were unsuccessful 
and he was recommended surgery."  The private doctor stated that 
"a biopsy may not give us an answer" and "if the biopsy is 
benign, it is uncertain if it could be trusted and one would 
often recommend that this be resected anyway."  Accordingly, the 
physician recommended that the lung nodule be removed.  This 
evidence does not support the Veteran's contention that he was 
only going to undergo a biopsy.  

Most probative, however, is the signed consent form.  The consent 
form states that the planned surgery is for a "right VATS with 
right upper lobe wedge resection, possible right upper lobectomy, 
possible blood transfusion."  Therein, the Veteran states his 
understanding that the procedure involved the possible removal of 
right upper lobe.  Specifically, the form notes that he 
understood the procedure to be:  

Place scope in right chest wall and wedge out mass in right 
upper lobe.  Possible removal of right upper lobe.  

Thus, the Veteran's contention that he did not consent to the 
procedure is without merit.  To the extent that the Veteran is 
alleging that he was not informed of the possibility that his rib 
could be removed, the consent form indicates that he had been 
informed of the nature of the surgery and the risks involved.  He 
also understood that VA would dispose of any tissue or parts 
which were necessary to remove.  

The consent form is also probative in addressing the Veteran's 
allegation that he wanted a specific surgeon to perform the 
procedure.  The consent form does not limit the surgery to one 
named physician.  Rather, the form states that the operation 
would be performed "under the direction" of a named surgeon.  
The surgery report indicates that the procedure was performed by 
the named surgeon and an assistant surgeon.  Even if the surgery 
was performed by another surgeon than listed on the consent form, 
the Veteran has not indicated how this fact resulted in error in 
the surgery or whether it had resulted in any additional 
disability.  Determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2009).  Here, the consent form was signed by the 
Veteran and was given freely after an explanation of the risks of 
the procedure were explained, and the Veteran was afforded the 
opportunity to ask any questions.  Thus, the Board finds that 
there was informed consent.  

Turning to whether there was any fault on behalf of VA care 
providers, in February 2003, a VA examiner reviewed the record 
and noted that the care provided was appropriate.  Specifically, 
the examiner noted that the procedure was necessary based on the 
x-ray findings of a lung nodule.  The physicians removed the lung 
nodule and the 6th rib and submitted them for pathologic testing.  
Testing revealed no malignancy.  

The same VA examiner conducted additional examination in June 
2005.  After considering the Veteran's allegations regarding 
substandard care, the examiner stated that he had reviewed the 
chart and "did not find any evidence of mismanagement."  

While the Board has considered the Veteran's contentions to the 
contrary, the Veteran, however, is not competent to render a 
medical etiology opinion as to the underlying cause of 
disability, to include offering an opinion as to the degree of 
negligence or other fault on the part of VA.  In short, the 
Veteran does not have the medical expertise to state that the 
surgery was performed incorrectly.  Thus, the Veteran's lay 
assertions addressing such matters are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In summary, there is no probative evidence that VA treatment 
rendered in August 2002 resulted in additional disability or a 
showing of fault on the part of VA.  The record does not contain 
competent medical evidence to the contrary.  Thus, the Board 
finds that the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right upper lobe resection, to include removal of 
rib, chest wall muscle damage, scars, and associated pain is 
denied.  

REMAND
 

In September 2002, the Veteran filed a claim seeking service 
connection for a lung condition.  He submitted a private medical 
report, underwent a VA examination, and in March 2003 the RO 
issued a decision denying the claim.  Notice of the decision was 
sent to his address of record in April 2003.  The Veteran had one 
year from the date of that decision to initiate an appeal.  
38 C.F.R. § 19.26.  The Veteran did not initiate a timely appeal 
and that decision became final based on the evidence of record.  

In a letter dated February 27, 2004, the Veteran disagreed with 
the March 2003 RO decision and offered several statements in 
support of his claim.  While the letter was dated within the one-
year period to appeal the March 2003 decision, it was not 
received by VA until over a year later in March 2005.  The Board 
has no information as to when the letter was sent.  In the 
absence of such evidence, the law presumes that the notice 
letters are properly mailed and forwarded.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to the 
contrary.")  Accordingly, the Board must rely on the date the 
letter was received rather than on any date typed on the heading 
of the letter.  Since the letter was not received until well over 
a year following the March 2003 RO decision, it cannot be 
considered a notice of disagreement with such decision, but can 
only be considered an application to reopen the claim.  

For claims such as these, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Here, the Veteran has only been afforded general notice of the 
requirements of a claim for service connection.  On remand, he 
should be afforded notice in compliance with Kent.  

Accordingly, this matter is REMANDED for the following action:

1.  The RO should send to the Veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence under 
38 C.F.R. § 3.156, and specifically identify 
the type of evidence necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous denial, in 
accordance with Kent, supra.  

2.  Thereafter, if additional evidence or 
argument obtained or received, readjudicate 
the issue of whether new and material 
evidence has been received to reopen the 
claim of service connection for postoperative 
residuals of a fibrotic granuloma, right 
lung, to include as a manifestation of an 
undiagnosed illness.  If the benefit sought 
is not granted to the Veteran's satisfaction, 
a supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


